
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 6122
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 11, 2012
			Received; read twice and referred to the
			 Committee on Rules and
			 Administration
		
		AN ACT
		To revise the authority of the Librarian of
		  Congress to accept gifts and bequests on behalf of the Library, and for other
		  purposes.
	
	
		1.Authority of Librarian of
			 Congress to accept gifts and bequests
			(a)Expanding types
			 of gifts that may be acceptedThe first undesignated paragraph of section
			 4 of the Act entitled An Act to create a Library of Congress Trust Fund
			 Board, and for other purposes, approved March 3, 1925 (2 U.S.C. 160), is
			 amended—
				(1)in the first
			 sentence, by striking in the name of the United States and all
			 that follows and inserting the following: in the name of the United
			 States and in the interest of the Library, its collections, or its service,
			 gifts or bequests of money for immediate disbursement, personal property valued
			 at $25,000 or less, nonpersonal services, or voluntary and uncompensated
			 personal services.;
				(2)in the second sentence, by inserting
			 of money after bequests; and
				(3)in the third
			 sentence, by striking enter them and inserting enter the
			 gift, bequest, or proceeds.
				(b)Treatment of
			 gifts of securitiesThe first undesignated paragraph of section 4
			 of such Act (2 U.S.C.
			 160) is amended by inserting after the first sentence the
			 following new sentence: In the case of a gift of securities, the
			 Librarian shall sell the gift and provide the donor with a receipt from the
			 proceeds of the sale..
			(c)Public report on
			 accepted giftsSection 4 of such Act (2 U.S.C. 160) is
			 amended—
				(1)in the first
			 sentence of the first undesignated paragraph, by striking
			 Nothing and inserting (a)
			 Acceptance and Disbursement of
			 Gifts.—Nothing; and
				(2)by adding at the
			 end the following new subsection:
					
						(b)Public Report on
				Accepted GiftsIn each Annual
				Report of the Library of Congress, the Librarian of Congress shall include a
				description of each gift or bequest accepted under this section during the year
				involved which is valued at $1,000 or
				more.
						.
				
	
		
			Passed the House of
			 Representatives September 10, 2012.
			Karen L. Haas,
			Clerk
		
	
